         Case 20-70123-hdh13 Doc 10 Filed 04/23/20               Entered 04/23/20 09:24:08               Page 1 of 2

                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION

IN RE:                                                                  Case No: 20-70123

VIRGIL OWENS JR (xxx-xx-7175)
3822 OLD IOWA PARK RD
WICHITA FALLS, TX 76305                                                 Chapter 13

                                DEBTOR

                            NOTICE OF HEARING AND THE RIGHT TO OBJECT :
PLEASE TAKE NOTICE that on July 15, 2020 10:00 am at the following location:
VIDEO HEARING: US COURTHOUSE ROOM 216A, 10TH AND LAMAR STREETS, WICHITA FALLS, TX 76301
                           DEBTOR'S CHAPTER 13 PLAN AND MOTION FOR VALUATION

PLEASE TAKE FURTHER NOTICE that any party objecting or responding to any relief sought in the above pleading must
do so in writing. The objection or response must be served upon the Debtor's counsel (or the Debtor if not represented by
counsel), and upon the Chapter 13 Trustee NOT LESS THAN SEVEN (7) DAYS PRIOR TO THE PRE- HEARING DATE
BELOW.


FAILURE TO FILE AND SERVE A WRITTEN OBJECTION OR RESPONSE AS STATED, AND FAILURE TO ATTEND
BOTH THE PRE-HEARING CONFERENCE AND THE COURT'S HEARING SHALL CONSTITUTE A WAIVER OF ANY
OBJECTION OR RESPONSE, AND JUDGMENT SHALL BE ENTERED BY DEFAULT, UNLESS OTHERWISE
ORDERED BY THE COURT.

SETTLEMENTS OR AGREEMENTS, SIGNED OR ACKNOWLEDGED BY BOTH PARTIES, MUST BE FAXED OR
EMAILED TO THE TRUSTEE'S OFFICE 48 HOURS PRIOR TO THE HEARING DATE.

A PRE-HEARING CONFERENCE WILL BE HELD BY THE TRUSTEE ON July 15, 2020 at 8:30 AM AT THE
FOLLOWING ADDRESS:

LOCATION: US COURTHOUSE ROOM 303, 10TH AND LAMAR STREETS,, WICHITA FALLS, TX 76301

DEBTOR'S(S') COUNSEL SHALL ADVISE THIER CLIENTS IF THEIR ATTENDANCE AT ANY HEARING OR
PRE-HEARING IS REQUIRED.

HEARINGS ON OBJECTIONS OR REPONSES NOT RESOLVED AT THE PRE-HEARING CONFERENCE WILL BE
HEARD BY THE COURT.
                                                                  /s/ Robert B. Wilson
                                                                  Robert B. Wilson, Chapter 13 Trustee
                                                                  1407 Buddy Holly Avenue
                                                                  Lubbock, TX 79401-9401
                                                                  Telephone: (806) 748-1980
                                                                  Facsimile: (806) 748-1956

                                              CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Notice was served by United States first class
mail, postage paid, or electronically by the Court, upon the: Debtor; Debtor's counsel; the parties listed on the Debtor's
mailing Matrix on file with the Court; those parties making an appearance; and upon the Office of the United States
Trustee for the Northern District of Texas, on the same date it was filed.



                                                                                            LBW_Notice_Conf_Hrg_Pre-Hrg_Deadline
     Case 20-70123-hdh13 Doc 10 Filed 04/23/20                Entered 04/23/20 09:24:08               Page 2 of 2
VIRGIL OWENS JR, 3822 OLD IOWA PARK RD, WICHITA FALLS, TX 76305
MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
CITY OF WF, WICHITA CO, WFISD, CO PERDUE, BRANDON, FIELDER,, COLLINS & MOTT, LLP, PO BOX 8188, WICHITA FALLS, TX 76307
INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101-7317
INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
UNION SQUARE, 1401 HOLLIDAY ST., WICHITA FALLS, TX 76301
UNION SQUARE CREDIT UNION, 1401 HOLLIDAY, WICHITA FALLS, TEXAS 76301, WICHITA FALLS 76301
UNION SQUARE F C U, PO BOX 6050, SHEPPARD AFB, TX 76311
UNITED STATES ATTORNEY, 801 CHERRY STREET UNIT 4, FT WORTH, TX 76102-6882
US ATTORNEY, ATTORNEY IN CHARGE, 1100 COMMERCE STREET SUITE 300, DALLAS, TX 75242-1699
US ATTORNEY GENERAL, MAIN JUSTICE BLDG, ROOM 5111, 10TH ST & CONSTITUTION AVE, WASHINGTON, DC 20530
WILLIAM T NEARY, UNITED STATES TRUSTEE, 1100 COMMERCE STREET RM 976, DALLAS, TX 75242
                                                               /s/ Robert B. Wilson
                                                               Robert B. Wilson




                                                                                         LBW_Notice_Conf_Hrg_Pre-Hrg_Deadline
